Katz v Beil (2016 NY Slip Op 05975)





Katz v Beil


2016 NY Slip Op 05975


Decided on September 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2013-01832
2013-03441
 (Index No. 600510/11)

[*1]Stephen Katz, et al., appellants-respondents, 
vBarry J. Beil, et al., respondents, Finkle Ross & Rost, LLP, et al., respondents-appellants.


Certilman Balin Adler & Hyman, LLP, East Meadow, NY (John H. Gionis and Tony G. Dulgerian of counsel), for appellants-respondents.
Lewis Brisbois Bisgaard & Smith LLP, New York, NY (Mark K. Anesh and Philip J. Furia of counsel), for respondents-appellants.
Meister Seelig & Fein LLP, New York, NY (Mitchell Schuster and Kevin Fritz of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of fiduciary duty, (1) the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Driscoll, J.), entered January 11, 2013, as granted that branch of the motion of the defendants Finkle Ross & Rost, LLP, and Finkle & Ross, LLP, which was pursuant to CPLR 3211(a) to dismiss the cause of action alleging accounting malpractice, and the defendants Finkle Ross & Rost, LLP, and Finkle & Ross, LLP, cross-appeal from so much of the same order as denied that branch of their motion which was pursuant to CPLR 3211(a) to dismiss the cause of action alleging aiding and abetting breach of fiduciary duty, and (2) the plaintiffs appeal from so much of an order of the same court entered February 28, 2013, as denied that branch of their motion which was pursuant to CPLR 3211(a)(7) to dismiss the counterclaim of the defendants Barry J. Beil and Stanley Pine alleging defamation.
ORDERED that the appeal and cross appeal from the order entered January 11, 2013, and the appeal from the order entered February 28, 2013, are dismissed, without costs or disbursements.
The appeal and cross appeal from the order entered January 11, 2013, and the appeal from the order entered February 28, 2013, must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals and the cross appeal from the orders are brought up for review and have been considered on the companion appeal from the judgment (see CPLR 5501[a]; Katz v Beil, _____ AD3d _____ [Appellate Division Docket No. 2014-07546; decided herewith]).
DILLON, J.P., ROMAN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court